Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

 

Parties:                       “Bank”:   Wells Fargo Bank, N.A.   (f/k/a Wells
Fargo Bank West, N.A.)   1242 Pearl Street   P.O. Box 227   Boulder, Colorado
80302                     “Borrower”:   The Persons shown as parties on the
signature pages hereto. Execution Date:   November 16, 2011

Recitals:

A. Bank and each Borrower have entered into that certain 2005 Amended and
Restated Credit Agreement dated as of July 29, 2005, that certain First
Amendment to Credit Agreement dated October 22, 2007, and that certain Second
Amendment to Credit Agreement dated October 2, 2010 (as amended, and as amended,
modified, or supplemented from time to time in the future, the “Credit
Agreement”) pursuant to which the Lender has extended certain credit facilities
to Borrower under the terms and conditions set forth in the Credit Agreement.

B. Borrower has requested that the Bank extend the term of the loan, which the
Bank is willing to do under the terms and conditions as set forth in this Third
Amendment to Credit Agreement (“Third Amendment”).

Agreement:

Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendments to Credit Agreement. The Credit Agreement is amended as of the
Effective Date as follows:

1.1 Section 1.90 is amended to read as follows:

1.90 Revolving Maturity Date: means November 16, 2012.

2. Conditions to Effectiveness of this Third Amendment. The effectiveness of
this Third Amendment is subject to satisfaction, in the Bank’s sole discretion,
of each of the following conditions precedent (the date on which all such
conditions precedent are so satisfied shall be the “Effective Date”):



--------------------------------------------------------------------------------

2.1 Delivery of Executed Documents. Borrower shall have delivered to the Bank
the following document:

A. This Third Amendment, duly executed by each Borrower.

2.2 Representations and Warranties. The representations and warranties of
Borrower in the Credit Agreement shall be true and correct in all material
respects on and as of the Effective Date as though made on and as of such date.

2.3 No Event of Default. No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this Third
Amendment.

2.4 Payment of Fees and Expenses. Borrower shall have paid the Bank, by wire
transfer of immediately available federal funds (a) all fees presently due under
the Credit Agreement (as amended by this Third Amendment); and (b) all expenses
owing as of the Effective Date pursuant to Section 13.1 of the Credit Agreement.

3. General Provisions.

3.1 No Other Modifications. The Credit Agreement, as expressly modified herein,
shall continue in full force and effect and be binding upon the parties thereto.

3.2 Successors and Assigns. This Third Amendment shall be binding upon and inure
to the benefit of each Borrower and the Bank, and their respective successors
and assigns, except that Borrower may not assign or transfer its rights or
obligations hereunder without the prior written consent of the Bank.

3.3 Definitions. Capitalized terms used, but not defined, in this Third
Amendment shall have the meaning set forth in the Credit Agreement.

3.4 Severability. Should any provision of this Third Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this Third Amendment and all remaining provision of this
Third Amendment shall be fully enforceable.

3.5 Governing Law. To the extent not governed by federal law, this Third
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.

3.6 Headings. The captions or headings in this Third Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Third Amendment.

3.7 Counterparts. This Third Amendment may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF

 

2



--------------------------------------------------------------------------------

file) shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this Third Amendment by telefax,
facsimile, or e-mail transmission of an Adobe® file format document also shall
deliver an original executed counterpart of this Third Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Third Amendment.

[Signatures to follow on next page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed as of the Effective Date.

 

BANK: Wells Fargo Bank, N.A. By:  

/s/ David Marusiak

Name: David Marusiak Title: Vice President/ Principal Business Relationship
Manager BORROWER: Gaiam, Inc., a corporation formed under the laws of the State
of Colorado. By:  

/s/ Lynn Powers

Name: Lynn Powers Title: President Gaiam Americas, Inc., a corporation formed
under the laws of the State of Colorado. By:  

/s/ Lynn Powers

Name: Lynn Powers Title: President Gaiam.com, Inc., a corporation formed under
the laws of the State of Colorado. By:  

/s/ Lynn Powers

Name: Lynn Powers Title: President

 

4



--------------------------------------------------------------------------------

Gaiam Direct, Inc., a corporation formed under the laws of the State of
Colorado. By:  

/s/ Lynn Powers

Name: Lynn Powers Title: President Gaiam International, Inc., a corporation
formed under the laws of the State of Colorado. By:  

/s/ John Jackson

Name: John Jackson Title: Vice President Gaiam International II, Inc., a
corporation formed under the laws of the State of Colorado. By:  

/s/ John Jackson

Name: John Jackson Title: Vice President Gaiam International III, Inc., a
corporation formed under the laws of the State of Colorado. By:  

/s/ John Jackson

Name: John Jackson Title: Vice President Gaiam Media, Inc., a corporation formed
under the laws of the State of Colorado. By:  

/s/ Lynn Powers

Name: Lynn Powers Title: President

 

5



--------------------------------------------------------------------------------

Gaiam Shared Services, Inc., a corporation formed under the laws of the State of
Colorado. By:  

/s/ Lynn Powers

Name: Lynn Powers Title: President Gaiam Travel, Inc., a corporation formed
under the laws of the State of Colorado. By:  

/s/ Lynn Powers

Name: Lynn Powers Title: President GT Media, Inc., a corporation formed under
the laws of the State of Colorado. By:  

/s/ Lynn Powers

Name: Lynn Powers Title: President

 

6